DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims and added limitations not previously considered.  Support for the limitations is found in the original filing.  No new matter is presented.
Allowable Subject Matter
Claims 1-2, 6 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  The remarks filed 3/15/2021 in conjunction with the claim amendments overcome the previous rejections are persuasive to overcome the previous rejections.  The ranges set forth in the claims including the requirement for the petroleum derived gas oil derived from a naphthenic high density petroleum crude with density of 0.84 g/cm3 or greater at 15°C and a naphthenic content of 50 wt.% or greater present in the blended gas oil at a level in the range from 50 wt.% to 60 wt.% of the blended gas oil of step (i) distinguishes the cited prior art Landschoff from the instant claims as Landschoff, while teaching a broad range of a “naphthenic component” such as Shell 4308, does not disclose the % of naphthenic content of said “naphthenic component” so the overall amount of naphthenics is not taught.  The examiner was unable to locate product information for Shell 4308 a commercial naphthenic component in the reference (the applicant/assignee, Shell, has not offered said information/product sheet but asserts in the remarks that the reference does not teach the claimed range of naphthenic), as may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993) (reversed rejection because inherency was based on what would result due to optimization of conditions, not what was necessarily present in the prior art); In re Oelrich, 666 F.2d 578, 581-82, 212 USPQ 323, 326 (CCPA 1981).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAMELA H WEISS/Primary Examiner, Art Unit 1796